UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-7290



DANIEL TRUMAN HITT,

                                              Plaintiff - Appellant,

          versus

SHERIFF MAPP,

                                               Defendant - Appellee,

          and

POWHATAN CORRECTIONAL CENTER; DR. BARNES,
Chief Physician, Powhatan Correctional Center;
NORFOLK CITY JAIL, Sheriff; DONALD R.
GUILLORY, Warden, Powhatan Correctional Cen-
ter; B. DONATI, Powhatan Correctional Center,
Nursing Staff; J. BROWN, Powhatan Correctional
Center Nursing Staff; A. JOHNSON, Powhatan
Correctional Center Nursing Staff,

                                                          Defendants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (CA-94-806)

Submitted:   January 18, 1996             Decided:   February 1, 1996


Before HAMILTON and LUTTIG, Circuit Judges, and CHAPMAN, Senior
Circuit Judge.
Affirmed by unpublished per curiam opinion.

Daniel Truman Hitt, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:
     Appellant appeals from the district court's order denying

relief on his 42 U.S.C. § 1983 (1988) complaint. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Hitt v. Mapp, No. CA-94-806 (E.D. Va. Aug. 1, 1995). We
dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and
argument would not aid the decisional process.




                                                          AFFIRMED




                                2